[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER FOR PRE-JUDGMENT REMEDY
After hearing the court finds that there was sufficient evidence presented to establish probable cause that the defendants Frank A. Bennettieri, d/b/a Frank's Willow Inn and Patricia Ahl, Permittee Yankee Restaurant, and Yankee Restaurant, Inc., sold intoxicating liquor to Robert M. Canevari when he was intoxicated and in consequence of that intoxication Canevari caused injury to the plaintiff. Therefore, prejudgment remedy is granted in favor of the plaintiff to attach to the value of $20,000. the goods or estate of the defendant Frank A. Bennettieri, d/b/a Frank's Willow Inn, and prejudgment remedy is granted in favor of the plaintiff to attach to the value of $20,000. the goods or estate of the defendants Patricia Ahl, permittee, and Yankee Restaurant, Inc.
BY THE COURT, Aurigemma, J.